Opinion by
Mr. Justice Mestrezat,
For the reasons given in the opinion handed down herewith in Wagner v. Hazle Township, ante, p. 219, we are compelled to reverse this judgment for the improper remark of appellee’s counsel to the jury which was manifestly prejudicial to the defendant. It was wholly immaterial and irrelevant in the trial of this cause who might be ultimately liable for the damages recovered in the case, and the statement of the appellee’s counsel to the jury that the Lehigh & Wilkes-Barre Coal Company would be liable finally for the damages was prejudicial to the defendant. The effect of the remark would be to increase the amount of the verdict by invoking the antagonism to corporations which is sometimes found in juries and which is often made apparent by their verdicts. Although the objectionable remark was called to the attention of the trial judge before he charged the jury, he did not attempt to withdraw it from the jury or to admonish that body to disregard it. It apparently went to the jury with the court’s approval.
*228The second and third assignments of error are without merit and are overruled.
The first assignment is sustained and the judgment is reversed with a venire facias de novo.